Judgment was entered in the Supreme Court,
Per Curiam.
— It is evident that this case was tried in the court below, entirely upon the claim of thq plaintiff, that the contract was taken by him in behalf of the defendants, who became his sureties for its performance. They were, as he asserted, the real principals instead of the sureties, and he sought to recover from them for his services, both in procuring and executing the contract. This claim is clearly contrary to law and cannot be permitted. It was an imposition upon the United States, who were entitled to a real principal to execute the contract, and to sureties who were not'interested as principals. The Act of Congress and decision in Tool Co. v. Norris, 2 Wall. 45, establish this position. The bill • of exceptions shows the real ground of the decision, and this accords with the admitted nature of the plaintiff’s claim. The rejection of the contract did no injury — no substantial error was committed.
Judgment affirmed.